Whittle, P.,
delivered the opinion of the court.
This writ of error is to the judgment of the Circuit Court of Prince Edward county, affirming on appeal an order of the board of supervisors imposing a tax of twenty cents *218on the $100 upon the property of the plaintiff in error for county road purposes.
It appears that petitioner’s place of business and all its property is located within the limits of the town of Farmville, a municipal corporation which maintains its own streets; and by charter provision (act of the General Assembly approved February 10, 1890, c. 196) the town was constituted a separate road district, and persons and property therein rélieved from payment of taxes and levies for county road purposes, provided it kept its own streets in order. This law was in force when the tax complained of was levied by the board of supervisors, and the town' was complying with the requirement that it should maintain its own streets. By the terms of Code, 1904, sec. 944-a, cl, 11, (as amended by Acts 1915, ch. 86), the property within the town iwas exempted from the tax in question. The case is ruled by Watkins v. Barrow, 121 Va. 236, 92 S. E. 908, and Barrow v. Prince Edward, County, 121 Va. 1, 92 S. E. 910, where the contentions here made were resolved adversely to defendant in error.

Reversed.